Title: From Thomas Jefferson to Archibald Thweatt, 19 January 1821
From: Jefferson, Thomas
To: Thweatt, Archibald


Dear Sir
Monticello
Jan. 19. 21.
I duly recieved your favor of the 11th covering Judge Roane’s letter, which I now return. of the kindness of his sentiments expressed towards myself I am highly sensible; & could I believe that my public services had merited the approbation he so indulgently bestows, the satisfaction I should derive from it would be reward enough. to his wish that I would take a part in the transactions of the present day I am sensible of my incompetence. for first I know little about them, having long withdrawn my attention from public affairs, and resigned myself with folded arms to the care of those who are to care for us all. and, next, the hand of time pressing heavily on me, in mind as well as body, leaves to neither sufficient energy to engage in public contentions. I am sensible of the inroads daily making by the federal,  into the jurisdiction of it’s co-ordinate associates the state-governments. the legislative and executive branches may sometime err, but elections and dependance will bring them to rights. the judiciary branch is the instrument which working, like gravity, without intermission is to press us at last into one consolidated mass. against this I know no one who, equally with Judge Roane himself, possesses the power & the courage, to make resistance; and to him I look, and have long looked, as our strongest bulwork. if congress fails to shield the states from dangers so palpable and so imminent, the states must shield themselves and meet the invader foot to foot. this is already half done by Colo Taylor’s book: because a conviction that we are right accomplishes half the difficulty of correcting wrong. this book is the most effectual retraction of our government to it’s original principles which has ever yet been sent by heaven to our aid. every state in the Union should give a copy to every member they elect as standing instruction, and ours should sat the example.  Accept with mrs Thweatt the assurance of my affectionate & respectful attachment.Th: Jefferson